     Case 2:20-cv-01498-JCM-VCF Document 1 Filed 08/12/20 Page 1 of 5


 1   MATTHEW T. D USHOFF, ESQ.
     Nevada Bar No. 004975
 2   JORDAN D. WOLFF, ESQ.
     NevadaBarNo. 014968
 3   SALTZMAN MUGAN DUSHOFF
     1835 Village Center Circle
 4   Las Vegas, Nevada 89134
     Telephone: (702) 405-8500
 5   Facsimile: (702) 405-8501
     E-Mail:    mdushoff@nvbusinesslaw.com
 6              jwolff@nvbusinesslaw.com

 7   Attorneys for Defendant

 8

 9                                 UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA

                                                     ***
     BRIANNE SCHUTH,                                         CASE NO.
                               Plaintiff,

                 vs.
                                                             PETITION FOR REMOVAL OF CIVIL
     SHELBY AMERICAN, INC.; a domestic                        ACTION PURSUANT TO 28 U.S.C. §
     corporation; DOES 1 through I 00; and ROE                            1441
     ENTITIES A through Z, inclusive,

                               Defendants.


18

19               Defendant SHELBY AMERICAN, INC. ("Shelby" or "Defendant"), by and through its

20   attorneys of record, Matthew T. Dushoff, Esq. and Jordan D. Wolff, Esq. of the law firm of

21   Saltzman Mugan Dushoff, hereby petition for the removal of this action from the Eighth Judicial

22   District Court in and for Clark County, Nevada to the United States District Court for the District

23   of Nevada, pursuant to 28 U.S.C. § 1441 , et seq. In support of removal, Defendant states as
24   follows:

25   I.          INTRODUCTION AND BACKGROUND

26                     On March 28, 2020, Plaintiff Brianne Schuth ("Schuth" or "Plaintiff') commenced

27   this action by filing a Complaint against Defendant in the Eighth Judicial District of the State of

28   Nevada, Clark County, Case No. A-20-812965-C (the "Complaint")

     (10345-2)                                Page 1 of 5
                           Case 2:20-cv-01498-JCM-VCF Document 1 Filed 08/12/20 Page 2 of 5



                       1           2.       On July 23, 2020, Shelby was fonnally served with the Swnmons and Complaint

                      2    via personal service on store manager Michele Mooney at Shelby's offices at 6405 Ensworth

                      3    Street, Las Vegas, NV 891 19.

                      4            3.       The Complaint includes the following four causes of action against Shelby: (i) Sex

                      5    Discrimination and Sexual Harassment Based Upon a Hostile Work Environment pursuant to 42

                      6    U.S.C. § 2000, et. seq. and NRS 613.330; (ii) Sex Discrimination and Quid Pro Quo Sexual

                      7    Harassment pursuant to 42 U.S.C. § 2000, et. seq. and NRS 613.330; (iii) Retaliation in Violation

                       8   of Federal and State Statutes pursuant to 42 U.S.C. § 2000, et. seq. and NRS 613.340; and (iv)

                      9    Intentional Infliction of Emotional Distress.

                      10   II.     GROUNDS FOR REMOVAL
ii.
ii.                   11           4.       Pursuant to 28 U.S.C. § 1331, "the district courts shall have original jurisdiction of
0              ~
~              :,:
C/.l
::;) .. ~::!_
              = 12         all civil actions arising under the Constitution, laws, or treaties of the United States." Moreover,
0
       u.. °'
           - ....= 13
            ...t::
       1)      N


~
                           "in any civil action of which the district courts have original jurisdiction, the district court shall
   "" oo-
      ii :i<
       ~
C, 5
::;)Uz- 14                 have supplemental jurisdiction over all other claims that are so related to the claims in the action
       .. =
            =~
f ~~
::E :

N
       > > . 15
       Ill'"_,.
       <'l CII ,.._
       ~ .J    s 16
               t:..
                           within such original jurisdiction that they form part of the same case or controversy under Article

                           III of the United States Constitution." 28 U.S.C. § 1367(a); see also US. ex rel. Hill v. Teledyne,
~              .:s
               "-l    17   Inc., 103 F.3d 143 (9th Cir. 1996) ("A district court has jurisdiction to adjudicate a pendant state
<
C/.l
               !--

                      18   law claim ifthere is a substantial federal claim so related to it that they form part of the same case

                      19   or controversy or arise out of a common nucleus of operative fact.") (citing 28 U.S.C. § 1367(a);

                      20   United Mine Workers ofAm. V. Gibbs,. 383 U.S. 715, 725, 86 S. Ct. 1130, 1138, 16 L.Ed.2d 218

                      21   (1966)).

                      22               5.   This Court has subject matter jurisdiction over three of Plaintiff's four causes of

                      23   action pursuant to 28 U.S.C. § 1331. Plaintiff's first cause of action seeks damages for alleged

                      24   sexual harassment and discrimination pursuant to 42 U.S.C. § 2000, et. seq., which is commonly

                      25   known as Title VII of the Civil Rights Act of 1964 (Complaint, at m!l 7-19). Plaintiff's second

                      26   cause of action also seeks damages for sexual discrimination and quid pro quo sexual harassment

                      27   pursuant to Title VII (Complaint, at ,M[21-23). Lastly, Plaintiff's third cause of action seeks

                      28   damages for retaliation, again pursuant to Title VII (Complaint, at m!25-28).

                           (10345-2)                                 Page 2 of 5
     Case 2:20-cv-01498-JCM-VCF Document 1 Filed 08/12/20 Page 3 of 5



 1                6.    To the extent Plaintiff's first three causes of action also seek relief pursuant to NRS

 2   Chapters 613.330 and 613.340, all of which are premised upon identical factual allegations, this

 3   Court has subject matter jurisdiction over those claims pursuant to 28 U .S.C. § l 367(a) as they are

 4   so related to the federal claims that they are part of the same case or controversy.
 5                7.    Finally, this Court has supplemental jurisdiction over the remaining claim for

 6   Intentional Infliction of Emotional Distress as it also arises out of a common nucleus of operative

 7   facts, and is so closely related that it is part of the same case or controversy. See 28 U.S.C. §

 8   1367(a).

 9                8.    Therefore, this matter may be properly removed to this Court in accordance with

10   28 U.S.C. § 1441, et seq.

     III.         TIMELINESS OF REMOVAL

                  9.    Shelby was served with the Summons and Complaint on July 23, 2020. This Notice

     of Removal of Civil Action Pursuant to 28 U.S.C. § 1441 was filed on August 12, 2020, which is

     within thirty (30) days of service of the Complaint on Shelby, the only named Defendant, and is

     therefore timely pursuant to 28 U.S.C. § 1446(b)(l).

     IV.          VENUE IS PROPER

                  10.   Venue of this removal is proper under 28 U.S.C. § 1441 because this Court is the

18   United States District Court for the district and division corresponding to the place where the state

19   court action is pending.

20   V.           COMPLIANCE WITH OTHER REQUIREMENTS FOR REMOVAL

21                11.   Shelby has complied with all requirements imposed upon a party noticing the

22   removals of a pending action. Other than the Summons, Complaint, and proof of service, attached

23   collectively hereto as Exhibit A, there are no other pleadings, papers, orders, or other matters filed

24   in the State Court Action.

25                12.   Shelby, the party filing this Petition for Removal, is the only Defendant named in

26   this action.

27   //

28   //


     ( 10345-2)                                  Page 3 of5
                               Case 2:20-cv-01498-JCM-VCF Document 1 Filed 08/12/20 Page 4 of 5



                                            13.    Shelby has concurrently filed a copy of this Notice of Removal of Civil Action

                           2    Pursuant to 28 U.S.C. § 1441 with the State Court, and also served a copy on Plaintiff's counsel,
                           3   Paul S. Padda, Esq., in accordance with 28 U.S.C. § 1446(d).

                           4   VI.          RULE 11 VERIFICATION
                           5                14.    Pursuant to 28 U.S.C. § 1446(a), this Notice of removal of Civil Action Pursuant
                           6   to 28 U.S.C. § 1441 is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.
                           7                DATED this 12th day of August, 2020.
                           8                                                       SALTZMAN MUGAN DUSHOFF

                           9

                          10
                                                                               By-=--=-----r=~t------'---;=--------
J:.i...                                                                            MA              SHOFF, ESQ.
J:.i...                   11                                                       N              .004975
0                   ~
::c::               oP
                    ,r,                                                            J              LFF, ESQ.
{I'.)
          = 12                                                                     Ne             014968
;:) ~~~
O.:;:~                                                                             1835 Village Center Circle
z   U 00,_, 13                                                                     Las Vegas, Nevada 89134
<     CIS ••
   !:-c><:
c.,=~<
          1-


          . . . . t:r.    14                                                       Attorneys for Defendant
~ Uz-..
  ~,,;8
  . . . . ,r,

z~i:,:                    15
~If)          ~..
          ~«I,-..
          _.JS 16
N                   C
E-<                 ,:j
~
<                   ,..
                    '"1   17
{I'.)
                          18

                          19

                          20

                          21

                          22
                          23

                          24

                          25

                          26

                          27

                          28

                               ( 10345-2)                                Page 4 of 5
                                 Case 2:20-cv-01498-JCM-VCF Document 1 Filed 08/12/20 Page 5 of 5


                             1                                          CERTIFICATE OF SERVICE
                         2                    I hereby certify that I am an employee of Saltzman Mugan Dushoff, and that on the I :J .J.f,
                         3        day of August, 2020, I caused to be served a true and correct copy of foregoing PETITION FOR
                         4        REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. § 1441 in the following manner:
                         5                    (UNITED STATES MAIL) By depositing a copy of the above-referenced document for
                         6        mailing in the United States Mail, first-class postage prepaid, at Las Vegas, Nevada, to the parties
                         7        listed below at their last-known mailing addresses, on the date above written:
                         8                    Paul S. Padda, Esq.
                                              PAUL PADDA LAW, PLLC
                         9                    4560 South Decatur Boulevard, Suite 300
                                              Las Vegas, Nevada 89103
                        10
µ,.                                           Attorneys for Plaintiff
µ,.
 0               -=
                 II')
                        11                    Brianne Schuth
::r=         "P
             Ill
i::I'.)      0   12
::i
0 u,...N
        ~.., ;!,
zU      ·= ~~ 13
         ,_   •..
              00 ._.


<; "g ~
C, .. :,. ""                                                                            An Employee of
                        14


~· •~
~ Uz



N
   ....
   ~ .r~




E--<
          -
          > > :g 15
          Ill ,. ..,
          ~
          -
              .:! M' 16
                  0
                 t:,
                 ••
~
i::I'.)
                 ~      17

                        18

                        19

                        20
                        21

                        22
                        23

                        24

                        25

                        26

                        27

                        28

                                 ( 10345-2)                                  Page 5 of 5
